                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DELLA BATES,                                       )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )    Case No. 17-CV-1092-SMY-GCS
                                                    )
 NAUTILUS, INC., and WAL-MART                       )
 STORES, INC.,                                      )
                                                    )
                         Defendants.

                             MEMORANDUM AND ORDER
YANDLE, District Judge

        Pending before the Court is Defendant, Nautilus, Inc.’s Motion to Dismiss for Lack of

Prosecution (Doc 63). For the following reasons, Defendant’s Motion is GRANTED.

                                            Background

        According to the Complaint (Doc. 1-1), Plaintiff Della Bates received a Bowflex TC10

TreadClimber (“Bowflex”) from Nautilus Inc. (“Nautilus”) on March 10, 2014, which Nautilus

replaced due to defects in January 2016. In March 2016, Plaintiff attempted to use her Bowflex

when it suddenly stopped or jammed, causing her to injure her knees, neck, shoulders, and upper

extremities. Id. Plaintiff filed this personal injury and products liability action in St. Clair County,

Illinois Circuit Court on September 6, 2017. Nautilus removed the case to this Court on October

11, 2017.

        Plaintiff’s first attorney filed a motion to withdraw which was granted on June 25, 2018

(Doc 31). On August 2, 2018, a second attorney entered an appearance on Plaintiff’s behalf, and

on August 23, 2018, a third attorney entered an appearance on her behalf (Doc 42). Plaintiff’s new

attorneys moved to withdraw on December 14, 2018 (Doc 47). A hearing was held on the Motion

                                              Page 1 of 3
to Withdraw on January 22, 2019, during which the Motion was granted and Plaintiff elected to

proceed pro se (Doc. 61). Also during the hearing, the Court admonished Plaintiff of her duty to

participate in discovery and to abide by the Federal Rules of Civil Procedure, and warned her that

the failure to do so could result in sanctions, including dismissal. Id. By Order entered on March

5, 2019, the Court again reminded Plaintiff that she must participate in discovery and follow the

Federal Rules of Civil procedure (Doc 73). As of this date, Plaintiff has failed to comply with

court-ordered discovery.

                                            Discussion

         Federal Rule of Civil Procedure 41(b) provides for the involuntary dismissal of an action

for failure to prosecute or comply with court orders. Dismissal for want of prosecution is a harsh

sanction that should be used only when there is a clear record of delay or contumacious conduct

or less drastic sanctions have been unavailing, Gabriel v. Hamlin, 514 F. 3d 734, 736 (7th Cir.

2008).

         Here, Plaintiff has ignored multiple discovery requests and court orders. While the Court

is cognizant of Plaintiff’s pro se status and typically grants more leniency to individuals

representing themselves, it cannot neglect the rights of the defendant. In that vein, Plaintiff’s

conduct in this case has delayed this litigation for almost two years. Under these circumstances, a

voluntary dismissal without prejudice, as Plaintiff requests (see, Doc. 75), would be inappropriate

and highly prejudicial to Defendant. Therefore, dismissal is warranted under rules 37 and 41(b).

                                           Conclusion

         For the foregoing reasons, Defendant’s Motion to Dismiss is GRANTED. This action is

hereby DISMISSED with prejudice for want of prosecution. All pending motions are DENIED

as MOOT. The Clerk of Court is DIRECTED to enter judgment in favor of Defendant Nautilus,



                                            Page 2 of 3
Inc. and against Plaintiff.



        IT IS SO ORDERED.

        DATED: June 6, 2019

                                       ______________________
                                       STACI M. YANDLE
                                       United States District Judge




                              Page 3 of 3
